Citation Nr: 1760824	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  17-42 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Milwaukee VA Pension Management Center


THE ISSUE

Whether the appellant's income is excessive for purposes of receipt of VA non-service connected death pension benefits.  


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to June 1951.  He died in December 1968.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2015 decision by the Department of Veterans Affairs (VA) Milwaukee VA Pension Management Center.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDING OF FACT

The appellant's countable income for death pension purposes exceeds the applicable maximum annual pension rate (MAPR)


CONCLUSION OF LAW

The appellant's countable income is excessive for receipt of nonservice-connected death pension benefits.  38 U.S.C. §§ 101, 501, 1503, 1541 (2012); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.271, 3.272, 3.274, 3.275, 3.351, 3.352 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to the instant appeal because it turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.

II.  Analysis

Death pension is a benefit payable to a Veteran's surviving spouse because of the Veteran's nonservice-connected death.  Basic entitlement exists if (i) the Veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements and has an annual income not in excess of the maximum annual pension rate (MAPR).  38 U.S.C. § 1541; 38 C.F.R. §§ 3.3 (b)(4), 3.23, 3.243, 3.274.  

To determine the amount of an eligible surviving spouse monthly death pension benefit, VA must subtract the appellant's annual countable income for pension purposes from the MAPR.  The MAPR is published in Appendix B of VA Adjudication Procedures Manual M21-1, and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21. The MAPR is generally revised every December 1st, based upon Federal data as to the increase in the cost of living, and is applicable for the following 12-month period.  See 38 C.F.R. § 3.23 (a)(5); VA Manual M21-1, Part I, Appendix B.
For the purpose of determining initial entitlement, the monthly rate of pension is computed by reducing the applicable MAPR by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273 (a).  Nonrecurring income, income received on a one-time basis, will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271 (c).  The expenses from the Veteran's last illness will be excluded from a surviving spouse's countable income for pension purposes.  38 C.F.R. § 3.262 (m).  Payments for such expenses will generally be deducted from annual income for the year in which such payments are made.  38 C.F.R. § 3.262 (p).  Certain unreimbursed medical expenses in excess of five percent of the MAPR may be excluded from countable income for the same 12-month annualization period to the extent they were actually paid.  38 C.F.R. § 3.272.  

In this case, the appellant initially informed the RO of her intent to file a claim for death pension in July 2015 and VA received a formal claim for this benefit in September 2015.   In the December 2015 decision, the RO noted that based in information VA had received from the Social Security Administration (SSA), the appellant was receiving $10,128 per year in SSA benefits and that the MAPR for 2015 for a surviving spouse with no dependents was $8,630.  The RO also noted that the appellant had not reported any medical expenses that could be deducted from her annual income for pension purposes.  Consequently, because her income of $10,128 was significantly greater than the MAPR of $8,630, she was not eligible to receive death pension.    

In a May 2016 statement accompanying her notice of disagreement, the appellant indicated that her total expenses exceeded her total income and had created a hardship for her.  She noted that her total monthly income was actually negative when all of her expenses were factored in.   Subsequently, the appellant did submit some specific information concerning the medical expenses she incurred, including mileage expenses traveled to and from medical appointments.  However, from July 2015 through August 2016, these expenses amounted to less than $350. Consequently, the appellant's annual income for pension purposes still exceeded the applicable MAPR, making the appellant ineligible for VA pension benefits.  

Additionally, it is evident that the appellant will be continuing to receive a similar amount of annual income from SSA and there is no indication in the record that her medical expenses have increased significantly from the level that was present from July 2015 to August 2016.  Consequently, there is no basis for finding that the appellant's countable income for pension purposes has been below the applicable MAPR at any time during the appeal period (i.e. any time from July 2015 to the present).  Accordingly, the appellant is not eligible for receipt of VA death pension.

The Board sympathizes with the appellant's reporting that her overall household expenses are actually greater than her overall income and realizes that this can cause a tremendous amount of stress.  However, the Board must follow the controlling regulations.  These regulations indicate that for purposes of determining eligibility for VA death pension, only certain household expenses (e.g. medical expenses) may be subtracted from a person's income.  Other expenses such as food, home expenses (mortgages, rents, repairs, upgrades, etc.), utility bills (phone, gas, electric, water, sewer, etc.) and vehicle expenses (repairs, payments, insurance) may not be excluded from income for VA death pension purposes.  Consequently, the Board does not have the ability to award death pension, where, as here, the appellant's "countable income for pension purposes" is greater than the corresponding maximum annual pension rate (MAPR).  Accordingly, this appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The appellant's income is excessive for purposes of receipt of VA non-service connected death pension benefits and the appeal seeking entitlement to these benefits is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


